


Exhibit 10.2

 

EXECUTION VERSION

 

CITIGROUP GLOBAL MARKETS INC.

BANK OF AMERICA, N.A.

390 Greenwich Street

MERRILL LYNCH, PIERCE, FENNER &

New York, New York 10013

SMITH INCORPORATED

 

One Bryant Park

 

New York, New York 10036

 

BARCLAYS

CREDIT SUISSE AG

HSBC BANK USA, N.A.

745 Seventh Avenue

CREDIT SUISSE

HSBC SECURITIES (USA)

New York, New York 10019

SECURITIES (USA) LLC

INC.

 

Eleven Madison Avenue

452 Fifth Avenue

 

New York, New York 10010

New York, New York 10018

 

March 15, 2016

 

AMC Entertainment Inc.

One AMC Way

11500 Ash Street

Leawood, Kansas 66211

Attention: Craig Ramsey, Chief Financial Officer

 

Project Carl

Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

AMC Entertainment Inc. (the “Borrower” or “you”) has advised Citi (as defined
below, “Citi”), Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”), Barclays Bank PLC (“Barclays”),
Credit Suisse AG (acting through such of its affiliates or branches as it deems
appropriate, “CS”), Credit Suisse Securities (USA) LLC (“CS Securities” and,
together with CS and their respective affiliates, “Credit Suisse”), HSBC Bank
USA, N.A. (“HSBC Bank”) and HSBC Securities (USA) Inc. (“HSBC Securities” and,
together with Citi, Bank of America, MLPFS, Barclays, Credit Suisse and HSBC
Bank, collectively the “Commitment Parties”, the “Agents”, “we” or “us”) that it
intends to consummate the Transactions (such term and each other capitalized
term used but not defined herein having the meaning assigned to such term in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”), in the Summary of Principal Terms and Conditions attached hereto
as Exhibit B (the “Incremental Term Loan B Term Sheet”) or in the Summary of
Principal Terms and Conditions attached hereto as Exhibit C (the “Senior
Subordinated Bridge Facility Term Sheet” and, together with the Incremental Term
Loan B Term Sheet and the Summary of Conditions Precedent attached as Exhibit D
hereto, the “Term Sheets”; and together with this commitment letter,
collectively, this “Commitment Letter”)).

 

--------------------------------------------------------------------------------


 

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.

 

This Commitment Letter amends and restates in its entirety the commitment letter
dated March 3, 2016 (the “Original Commitment Letter”), between Citi and you. 
The Original Commitment Letter is automatically superseded as of the date hereof
without the need for any further notice (it being understood and agreed that the
indemnification provisions contained in Section 7 of the Original Commitment
Letter will remain in full force and effect for the benefit of Citi for all
matters covered by such indemnification provisions).

 

1.             Commitments.

 

In connection with the foregoing, each of Citi, Bank of America, Barclays, CS
and HSBC Bank (together, the “Initial Lenders”) is pleased to advise you of its
commitment (on a several and not joint basis) to provide the relevant percentage
as set forth in the table below of (a) the Incremental Term Loan B Facility (as
defined in the Transaction Description) in an aggregate principal amount of up
to $560.0 million, upon the terms set forth herein and subject only to the
conditions set forth or referred to in Exhibit D, and (b) the Senior
Subordinated Bridge Facility (as defined in the Transaction Description) in an
aggregate principal amount of up to $300 million, upon the terms set forth
herein and subject only to the conditions set forth or referred to in Exhibit D
(excluding, solely with respect to the Senior Subordinated Bridge Facility, any
conditions expressly relating to collateral or security interests in respect of
the Incremental Term Loan B Facility).

 

Initial Lender

 

Incremental Term Loan
B Facility Percentage

 

Senior Subordinated Bridge 
Facility Percentage

 

Citi

 

44

%

44

%

Bank of America

 

35

%

35

%

Barclays

 

7

%

7

%

CS

 

7

%

7

%

HSBC Bank

 

7

%

7

%

 

2.             Titles and Roles.

 

You hereby appoint (i) each of Citi, MLPFS, Barclays, CS Securities and HSBC
Securities to act, and each such person hereby agrees to act, as a lead
bookrunner and a lead arranger for the Incremental Term Loan B Facility,
(ii) each of Citi, MLPFS, Barclays, CS Securities and HSBC Securities to act,
and each such person hereby agrees to act, as a lead bookrunner and a lead
arranger for the Senior Subordinated Bridge Facility (in each of clauses (i)

 

2

--------------------------------------------------------------------------------


 

and (ii), in such capacities, the “Lead Arrangers”) in connection with the
proposed arrangement and subsequent syndication of the Facilities and (iii) Citi
to act, and Citi hereby agrees to act, as sole administrative agent for the
Senior Subordinated Bridge Facility, in each case upon the terms and subject to
the conditions set forth or referred to in this Commitment Letter.  It is agreed
that (i) Citi shall have “left” placement in any and all marketing materials or
other documentation used in connection with the Facilities and shall hold the
leading role and responsibility conventionally associated with such “left”
placement and Citi will perform the duties and exercise the authority
customarily performed and exercised by it in the foregoing roles, (ii) MLPFS
will appear immediately to the “right” of Citi with respect to any and all
marketing materials or other documentation used in connection with the
Facilities and to the “left” of all other financial institutions (other than
Citi), and (iii) Barclays, CS Securities and HSBC Securities will appear, in
alphabetical order, immediately to the “right” of MLPFS with respect to any and
all marketing materials or other documentation used in connection with the
Facilities.  You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in order to obtain
commitments to participate in the Facilities unless you and the Commitment
Parties shall so agree.

 

3.             Syndication.

 

We reserve the right, prior to and/or after the execution of the applicable
definitive documentation for the respective Facilities (the “Credit
Documentation”), to syndicate all or a portion of our commitments with respect
to the Facilities to a group of banks, financial institutions and other lenders
identified by us in consultation with you and subject to your consent (such
consent not to be unreasonably withheld, delayed or conditioned) (together with
the Initial Lenders, the “Lenders”) pursuant to a syndication to be managed
exclusively by the Lead Arrangers; provided that we will not syndicate the
Facilities to (i) those persons identified by you in writing to us prior to the
date of the Original Commitment Letter, (ii) any person identified by name by
you in writing to us from time to time that is or becomes a competitor of the
Borrower, the Target or any of their respective subsidiaries (each such person,
a “Competitor”), (iii) any affiliates (other than any Debt Fund Affiliate (as
defined below)) of any person described in clause (i) or (ii) above that are
clearly identifiable as affiliates solely on the basis of their name (provided
that the Lead Arrangers shall have no obligation to carry out due diligence in
order to identify such affiliates) and (iv) any other affiliate (other than any
Debt Fund Affiliate) of any person described in clause (i) or (ii) above that is
identified by name by you in writing to us from time to time (such persons,
collectively, the “Disqualified Institutions”).  Subject to the foregoing
rights, the Lead Arrangers will manage all aspects of the syndication of the
Facilities in consultation with you, including, without limitation, timing,
potential syndicate members to be approached, titles and allocations and
division of fees.  For purposes of the foregoing, “Debt Fund Affiliate” means,
with respect to any person, a bona fide debt fund that is an affiliate of such
person and that is primarily engaged in, or advises fund or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, notes, bonds and similar extensions of credit or securities
in the ordinary course of its business, whose managers have fiduciary duties to
the investors independent of their duties to such person or other affiliates,
and with respect to which such person and its other affiliates do not, directly
or indirectly, possess the power to direct or cause the direction of the
investment policies of such entity.

 

3

--------------------------------------------------------------------------------


 

We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date (such period, the
“Syndication Period”), you agree actively to assist us in completing a
syndication that is reasonably satisfactory to us.  Such assistance shall
include (i) your using commercially reasonable efforts to ensure that any
syndication and marketing efforts benefit from your (and, to the extent
practical and appropriate, the Target’s) existing lending and investment banking
relationships, (ii) direct contact between appropriate members of senior
management, certain representatives and certain non-legal advisors of you (and
your using commercially reasonable efforts to cause direct contact between
appropriate members of senior management, certain representatives and certain
non-legal advisors of the Target), on the one hand, and the proposed Lenders and
rating agencies identified by the Lead Arrangers, on the other hand, at times
and places mutually agreed, (iii) assistance by you (and your using commercially
reasonable efforts to cause the assistance by the Target) in the prompt
preparation of a customary Confidential Information Memorandum for each of the
Facilities and other customary marketing materials and information reasonably
deemed necessary by the Lead Arrangers to complete a successful syndication
(collectively, the “Information Materials”) for delivery to potential syndicate
members and participants, including, without limitation, estimates, forecasts,
projections and other forward-looking financial information regarding the future
performance of the Borrower, the Target and their respective subsidiaries
subject to limitations on your rights to request information concerning the
Target and its subsidiaries set forth in the Acquisition Agreement (such
estimates, forecasts, projections and other forward-looking information,
collectively, the “Projections”), (iv) the hosting, with the Lead Arrangers, of
one or more meetings with prospective Lenders at reasonable times and locations
to be mutually agreed, and (v) your using commercially reasonable efforts to
obtain (or maintain, to the extent already in effect as of the date hereof),
prior to the launch of the syndication of the Facilities and the marketing of
the Senior Subordinated Notes (as defined below), public ratings (but no
specific ratings) for the Incremental Term Loan B Facility and the Senior
Subordinated Notes from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”) and a public corporate credit rating
(but no specific rating) of the Borrower from S&P and a public corporate family
rating (but no specific rating) of the Borrower from Moody’s.

 

You hereby acknowledge that (i) the Lead Arrangers and the Agents will make
available Information (as defined below) and Projections, and the documentation
relating to the Facilities referred to in the paragraph below, to the proposed
syndicate of Lenders by transmitting such Information, Projections and
documentation through Intralinks, SyndTrak Online, the internet, email or
similar electronic transmission systems and (ii) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Target and their
respective subsidiaries or securities) (“Public Lenders”).  You agree, at the
request of the Lead Arrangers, to assist in the prompt preparation of a version
of the Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facilities,
consisting exclusively of information and documentation that is either
(a) publicly available or (b) not material with respect to the Borrower, the
Target or their respective subsidiaries or any of their respective securities
for purposes of United States Federal securities laws (all such information and
documentation being “Public Lender Information” and with any

 

4

--------------------------------------------------------------------------------


 

information and documentation that is not Public Lender Information being
referred to herein as “Private Lender Information”).

 

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any Private Lender Information and exculpate us with
respect to any liability related to the use of the contents of such Confidential
Information Memorandum or any related offering and marketing materials by the
recipients thereof and exculpate you and the Acquired Business with respect to
any liability related to the misuse of the contents of such Confidential
Information Memorandum or any related offering and marketing materials by the
recipients thereof.  You agree that such Confidential Information Memorandum or
related offering and marketing materials to be disseminated by the Lead
Arrangers to any prospective Lender in connection with the Facilities will be
identified by you as either (A) containing Private Lender Information or
(B) containing solely Public Lender Information.

 

You acknowledge that the following documents may be distributed to Public
Lenders, unless you notify the Lead Arrangers in writing (including by email)
within a reasonable period of time prior to the intended distribution that any
such document contains Private Lender Information (provided that such materials
have been provided to you for review a reasonable period of time prior thereto):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, customary marketing term sheets
and funding and closing memoranda); and (z) notification of changes in the terms
and conditions of the Facilities.

 

You hereby agree that, prior to the later of (x) the Closing Date and (y) the
completion of the Syndication Period, there shall be no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Borrower or its subsidiaries (and you will use
commercially reasonable efforts to ensure that there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Target or its subsidiaries) being offered,
placed or arranged (other than the Facilities, the Senior Subordinated Notes,
the Solicitation, ordinary course working capital facilities, ordinary course
capital leases, purchase money indebtedness and equipment financings or any
indebtedness of the Target and its subsidiaries permitted to be incurred or
outstanding pursuant to the Acquisition Agreement), without the consent of the
Lead Arrangers, if such issuance, offering, placement or arrangement would
reasonably be expected to materially impair the primary syndication of the
Facilities, the offering of the Senior Subordinated Notes or the Solicitation.

 

Notwithstanding anything to the contrary in this Commitment Letter or the Fee
Letter or the Credit Documentation or any agreement or undertaking concerning
the financing of the Acquisition to the contrary, it is understood and agreed
that (i) neither the obtaining of the ratings referenced above nor the
compliance with any of the foregoing provisions set forth in this Section 3
shall constitute a condition to the Initial Lenders’ commitments hereunder or
the funding of the Facilities on the Closing Date; (ii) none of the commencement
nor the completion

 

5

--------------------------------------------------------------------------------


 

of the syndication of the Facilities shall constitute a condition to the
commitments hereunder or the funding of the Facilities on the Closing Date, nor
syndication of, or receipt of commitments or participations in respect of, all
or any portion of an Initial Lender’s commitments hereunder prior to the Closing
Date shall be a condition to such Initial Lender’s commitments; (iii) no Initial
Lender shall be relieved, released or novated from its obligations hereunder
(including its obligation to fund the Facilities on the Closing Date) in
connection with any syndication, assignment or participation of the Facilities,
including its commitments in respect thereof, until after the initial funding of
the Facilities has occurred; (iv) no assignment or novation shall become
effective with respect to all or any portion of any Initial Lender’s commitments
in respect of any Facility until after the initial funding of the Facilities;
and (v) unless you otherwise agree in writing, each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred.

 

4.             Information.

 

You represent (with respect to Information and Projections and any
forward-looking information relating to the Acquired Business, to your
knowledge) that (a) all written information that has been or is hereafter
furnished by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, other forward-looking
information and information of a general economic or industry specific nature)
(such information being referred to herein collectively as the “Information”),
when taken as a whole, as of the time it was (or, in the case of Information
furnished after the date hereof, hereafter is) furnished, does not (or will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein taken as a whole not materially
misleading, in light of the circumstances under which they were (or hereafter
are) made, and (b) the Projections and other forward-looking information that
have been or will be made available to the Lead Arrangers and the Agents by you
or any of your representatives have been or will be prepared in good faith based
upon assumptions that you believe to be reasonable at the time made and at the
time such Projections or other forward-looking information are made available to
the Lead Arrangers and the Agents, it being recognized by the Lead Arrangers and
the Agents that such Projections and other forward-looking information are as to
future events and are not to be viewed as facts, such Projections and other
forward-looking information are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections or other forward-looking information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.  You agree that if at any time
prior to the later of (x) the Closing Date and (y) the completion of the
Syndication Period, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly advise the Lead Arrangers and the Agents
and supplement (or, prior to the Acquisition, use commercially reasonable
efforts to supplement, in the case of Information and Projections and any
forward-looking information relating to the Acquired Business) the Information
and the Projections so that such representations will be (prior to the
Acquisition, to your knowledge as to Information and Projections and any
forward-looking information relating to the Acquired Business) correct in all
material respects under those circumstances.  You understand that, in

 

6

--------------------------------------------------------------------------------


 

arranging and syndicating the Facilities, we will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.  Notwithstanding anything to
the contrary, the only financial statements that shall be required to be
provided to us in connection with the syndication of the Facilities will be
those required to be delivered pursuant to paragraph 4 and paragraph 5 of
Exhibit D.

 

5.             Conditions Precedent.

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary (other
than the Funding Conditions (as defined below)), each Initial Lender’s
commitment hereunder to fund the Facilities on the Closing Date, and the
agreement of each Agent to perform the services described herein, are subject
solely to the satisfaction or waiver by each of the Initial Lenders of the
applicable conditions expressly set forth in Exhibit D attached hereto
(excluding, solely with respect to the Senior Subordinated Bridge Facility, any
conditions expressly relating to collateral or security interests in respect of
the Incremental Term Loan B Facility) (the “Funding Conditions”); it being
understood and agreed that there are no conditions (implied or otherwise) to the
commitments hereunder including compliance with the terms of this Commitment
Letter, the Fee Letter, the Credit Documentation, the Existing Credit Agreement,
the Target Indenture or any other agreement or undertaking concerning the
financing of the Acquisition, other than the Funding Conditions (and upon
satisfaction or waiver of the Funding Conditions, the initial funding under the
Facilities shall occur).

 

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other agreement or other
undertaking concerning the financing of the Acquisition to the contrary, (i) the
only representations and warranties the accuracy of which shall be a condition
to availability of the Facilities on the Closing Date shall be (x) such of the
representations made by or on behalf of the Acquired Business in the Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only to the extent that the Borrower (or an affiliate thereof) has
the right to terminate its obligations (or to refuse to consummate the
Acquisition) under the Acquisition Agreement as a result of a breach of such
representations (the “Acquisition Agreement Target Representations”) and (y) the
Specified Representations (as defined below) made by the Borrower in the Credit
Documentation and (ii) the terms of the Credit Documentation shall be in a form
such that they do not impair the availability of the Facilities on the Closing
Date if the conditions set forth in Exhibit D attached hereto are satisfied or
waived (it being understood and agreed that, to the extent any Collateral (as
defined in and referred to in the Incremental Term Loan B Facility Term Sheet)
(other than Collateral that may be perfected by (A) the filing of a UCC
financing statement or (B) taking delivery and possession of stock certificates
(other than with respect to any immaterial subsidiary or any subsidiary not
organized or incorporated in the United States or any state thereof) is not or
cannot be delivered or a security interest therein is not or cannot be provided
or perfected on the Closing Date after your use of commercially reasonable
efforts to do so and without undue burden and expense, then the provision and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the availability of the Incremental Term Loan B Facility
on the Closing Date but, instead, may be

 

7

--------------------------------------------------------------------------------


 

accomplished within 90 days after the Closing Date (subject to extensions to be
agreed upon by the Administrative Agent in its sole discretion)).  For purposes
hereof, “Specified Representations” means the representations and warranties of
the Borrower with respect to itself set forth (or referred to) in the Term
Sheets relating to its legal existence; corporate power and authority relating
to the entering into and performance of the Credit Documentation by the
Borrower; the due authorization, execution, delivery and validity of the Credit
Documentation by the Borrower, in each case related to (x) the borrowing under
and the performance of the obligations under the Credit Documentation and
(y) the granting and perfection of the Administrative Agent’s security interests
in the Collateral (subject to the parenthetical beginning “it being understood
and agreed” appearing in the preceding sentence) pursuant to, the Credit
Documentation against the Borrower; the enforceability of the Credit
Documentation against the Borrower; the incurrence of the loans to be made under
the Facilities and the provision of the Guarantees (as defined in Term Sheets),
in each case under the Facilities, the granting of the security interests in the
Collateral to secure the Incremental Term Loan B Facility, the issuance of the
Senior Subordinated Notes, the consummation of the Solicitation and the payment
of consideration in respect of the Merger and the Acquisition not conflicting
with or violating (i) the Borrower’s organizational documents, (ii) Sections
2.19, 8.1(i), 8.1(s), 8.2(p) and/or 8.3(i), as applicable, of the Existing
Credit Agreement (without giving effect to any Default condition contained in
any such section) or (iii) Sections 4.05, 4.07 or 4.10 of either of (x) the
Indenture between the Borrower and U.S. Bank National Association, as Trustee,
dated as of February 7, 2014, as supplemented from time to time and (y) the
Indenture between the Borrower and U.S. Bank National Association, as Trustee,
dated as of June 5, 2015, as supplemented from time to time; Federal Reserve
margin regulations; the Investment Company Act of 1940, as amended; solvency of
the Borrower and its Subsidiaries (as defined in the Existing Credit Agreement)
on a consolidated basis as of the Closing Date (after giving effect to the
Transactions) (solvency to be determined in a manner consistent with the manner
in which solvency is determined in the solvency certificate to be delivered
pursuant to paragraph 1 of Exhibit D); the USA PATRIOT Act, the use of proceeds
on the Closing Date not violating OFAC or FCPA; subject to the parenthetical
beginning “it being understood and agreed” appearing in the preceding sentence
and subject to permitted liens, the creation, validity and perfection of the
security interests, if any, granted in the proposed Collateral of the Acquired
Business. The provisions of this Section 5 are referred to as the “Funds Certain
Provisions”.

 

6.             Fees.

 

As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is
entitled, as set forth in this Commitment Letter and in the amended and restated
fee letter dated the date hereof and delivered herewith with respect to the
Facilities or any agency fee letters related to the Facilities (collectively,
the “Fee Letter”).

 

7.             Expenses; Indemnification.

 

To induce the Lead Arrangers and the Agents to issue this Commitment Letter and
to proceed with the Credit Documentation, you hereby agree that all reasonable
and documented out-of-pocket fees and expenses (but limited, in the case of
legal fees and expenses to the

 

8

--------------------------------------------------------------------------------


 

reasonable fees and expenses of (x) Latham & Watkins LLP as primary counsel for
all Lead Arrangers and Agents, taken as a whole in an aggregate amount not to
exceed the amount set forth in the proviso below and (y) one local counsel for
each relevant jurisdiction as may be reasonably necessary or advisable in the
reasonable judgment of the Lead Arrangers for all Lead Arrangers and Agents,
taken as a whole) of the Agents and their affiliates arising in connection with
the Facilities and the preparation, negotiation, execution, delivery and
enforcement of this Commitment Letter, the Fee Letter and the Credit
Documentation (including in connection with our due diligence and syndication
efforts) shall be for your account and that, if the Closing Date occurs, you
shall from time to time from and after the Closing Date upon request from such
Agent, reimburse it and its affiliates for all such reasonable and documented
out-of-pocket fees and expenses paid or incurred by them; provided that, whether
or not the Transactions are consummated or the Facilities are made available or
the Credit Documentation is executed you agree to reimburse the reasonable fees
and expenses of Latham & Watkins LLP paid or incurred by the Lead Arrangers and
Agents in an aggregate amount not to exceed $175,000.  It is understood and
agreed by the parties hereto that the foregoing limitation applies only to fees
and expenses incurred in connection with this Commitment Letter in the event
that the Closing Date does not occur (and the provisions of Section 11.3 of the
Existing Credit Agreement shall continue to apply, without limitation, to any
other fees and expenses, including fees and expenses incurred in connection with
the amendment to the Existing Credit Agreement to implement the Incremental Term
Loan B Facility).

 

You further agree to indemnify and hold harmless each Lead Arranger, each Agent
and each other agent or co-agent (if any) designated by the Lead Arrangers in
consultation with you with respect to the Facilities (each, a “Co-Agent”) and
the Initial Lenders and all of their respective affiliates and each director,
officer, employee, advisor, representative and agent thereof (each, an
“Indemnified Person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever that may be incurred by
or asserted against or involve any Lead Arranger, any Agent, any Co-Agent, any
Initial Lender, or any other such Indemnified Person as a result of or arising
out of or in any way related to or resulting from the Transactions, this
Commitment Letter or the Fee Letter and, upon demand, to pay and reimburse each
Lead Arranger, each Agent, each Co-Agent, the Initial Lenders, and each other
Indemnified Person for any reasonable legal expenses of one firm of counsel for
all such Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest, where the Indemnified Person affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Person), and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as a whole, or other reasonable and documented
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Lead Arranger, any
Agent, any Co-Agent, the Initial Lenders, or any other such Indemnified Person
is a party to any action or proceeding out of which any such expenses arise or
such matter is initiated by a third party or by you or any of your affiliates);
provided, however, that you shall not have to indemnify any Indemnified Person
against any loss, claim, damage, expense or liability to the extent same
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) a material breach by the

 

9

--------------------------------------------------------------------------------


 

relevant Indemnified Person (as determined by a court of competent jurisdiction
in a final and non-appealable judgment) of the express contractual obligations
of such Indemnified Person under this Commitment Letter or (z) any disputes
among the Indemnified Parties (other than disputes involving claims against any
Lead Arranger, Agent or other agent in their capacities as such) and not arising
from any act or omission by the Borrower or any of its affiliates.

 

No Lead Arranger, Agent or any other Indemnified Person shall be responsible or
liable to you or any other person or entity for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) other than as a result of such person’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision.  No party hereto shall be
responsible or liable for any indirect, special, exemplary, incidental, punitive
or consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) that may be alleged as a result of this
Commitment Letter, the Fee Letter or the Transactions even if advised of the
possibility thereof (except in respect of any such damages incurred or paid by
an Indemnified Party to a third party), other than as a result of such party’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision; provided that the foregoing
shall not in any way limit your indemnification obligations hereunder.

 

You agree that, without each Lead Arranger’s and each Agent’s prior written
consent (such consent not to be unreasonably withheld or delayed), neither you
nor any of your subsidiaries will settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under the indemnification provision of
this Commitment Letter (whether or not any Agent or any other Indemnified Person
is an actual or potential party to such claim, action or proceeding), unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.

 

8.             Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

 

Each Commitment Party reserves the right to employ the services of its
affiliates and branches in providing services contemplated by this Commitment
Letter and to allocate, in whole or in part, to its affiliates certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
affiliates may agree in their sole discretion.  You acknowledge that (i) each
Commitment Party may share with any of its affiliates and its and their
respective directors, officers, employees, representatives, agents and advisors
that are providing services contemplated by this Commitment Letter (including,
without limitation, attorneys, accountants, consultants, bankers and financial
advisors) (collectively, “Related Persons”), any information related to the
Transactions, the Borrower, and the Target (and its and their respective
subsidiaries and affiliates) or any of the matters contemplated hereby subject
to the confidentiality provisions hereof and (ii) each Commitment Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you, the Target or your or its affiliates may have conflicting interests
regarding the

 

10

--------------------------------------------------------------------------------

 

transactions described herein or otherwise. We will not, however, furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other persons (other than your affiliates).  You also acknowledge that each
Commitment Party has no obligation to use in connection with the Transactions,
this Commitment Letter, the Fee Letter or to furnish to you, confidential
information obtained by us from other companies.

 

You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transactions, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions
contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter,
(iv) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty in respect of the financing transactions contemplated by this
Commitment Letter and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting such a fiduciary duty claim on behalf of or in right of
you, including your stockholders, employees or creditors.  Additionally, you
acknowledge and agree that neither we nor any of our affiliates has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transactions, this Commitment Letter and the
Fee Letter.  You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated by this Commitment Letter, and
neither we nor any of our affiliates shall have any responsibility or liability
to you with respect thereto.  Accordingly, it is specifically understood that
you will base your decisions regarding whether and how to pursue the
Transactions or any portion thereof based on the advice of your legal, tax and
other business advisors and such other factors that you consider appropriate. 
We are serving as an independent contractor hereunder, and in connection with
the Transactions, in respect of its services hereunder and in such connection
and not as a fiduciary or trustee of any party.  The Borrower further
acknowledges and agrees that any review by the Lead Arrangers of it, the
Acquired Business, the Facilities, any offering of Securities (as defined in the
Fee Letter), the terms of any Securities and other matters relating thereto in
connection with the financing transactions contemplated by this Commitment
Letter will be performed solely for the benefit of the Lead Arrangers and shall
not be on behalf of the Borrower or any other person.

 

You further acknowledge that each Commitment Party is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Commitment Party or its affiliates may provide investment banking
and other financial services to, and/or acquire,

 

11

--------------------------------------------------------------------------------


 

hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, you, the Acquired Business and your and their respective
subsidiaries and other companies with which you, the Target or your or its
subsidiaries may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Commitment Party or any
of its affiliates or any of their respective customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

9.             Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Original Commitment Letter, the Fee Letter or the
fee letter dated March 3, 2016 (the “Original Fee Letter”), between Citi and
you, nor any of their terms or substance shall be disclosed, directly or
indirectly, by you to any other person or entity except (a) to your subsidiaries
and your and their officers, directors, affiliates, employees, equityholders,
attorneys, accountants, agents and advisors who are directly involved in the
consideration of this matter and on a confidential basis, (b) in connection with
any pending legal or administrative proceeding or otherwise as required by
applicable law or compulsory legal process (in which case you agree, to the
extent permitted by applicable law, to inform us promptly thereof) or regulatory
review or (c) if the Agents consent in writing to such proposed disclosure (such
consent not to be unreasonably withheld); provided that (i) you may disclose
this Commitment Letter, the Original Commitment Letter, the Fee Letter and the
Original Fee Letter and in each case the contents thereof (subject to usual and
customary redactions reasonably satisfactory to the Agents) to the Acquired
Business and the officers, directors, employees, equityholders, attorneys,
accountants and advisors, controlling persons and equity holders thereof, in
each case who are directly involved in the consideration of this matter and on a
confidential basis, (ii) you may disclose this Commitment Letter and the
Original Commitment Letter and in each case the contents thereof (but you may
not disclose the Fee Letter or the Original Fee Letter or in each case the
contents thereof) in any prospectus or other offering memorandum relating to the
Senior Subordinated Notes or in any filing with the SEC in connection with the
Transactions, (iii) you may disclose the Term Sheets and the other exhibits and
annexes to this Commitment Letter and the Original Commitment Letter, and in
each case the contents thereof, to any rating agencies in connection with
obtaining ratings for the Borrower and the Facilities, (iv) you may disclose the
aggregate fee amounts contained in the Fee Letter and the Original Fee Letter as
part of a generic disclosure of aggregate sources and uses related to fee
amounts applicable to the Transactions to the extent customary or required in
offering and marketing materials for the Facilities and/or the Senior
Subordinated Notes or in any public release or filing relating to the
Transactions and (v) in connection with the enforcement of your rights
hereunder.  Your obligations under this

 

12

--------------------------------------------------------------------------------


 

paragraph (other than in respect of the Fee Letter and the Original Fee Letter)
shall expire on the date occurring 12 months after the date of the Original
Commitment Letter.

 

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Agents, to the
extent permitted by law, agree to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority or self-regulatory body having
jurisdiction or oversight over the Agents or any of their respective affiliates,
their business or operations, (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by the Agents or
any of their affiliates, (d) to the extent that such information is received by
the Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the extent
that such information is independently developed by the Agents, (f) to the
Agents’ respective affiliates and their and their affiliates’ respective
officers, directors, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information and
are directed to maintain the confidentiality of same as provided herein, (g) to
potential Lenders, participants or assignees (other than Disqualified
Institutions) or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, the Acquired Business or any of
their respective affiliates or any of their respective obligations, in each case
who agree that they shall be bound by the terms of this paragraph (or language
substantially similar to this paragraph), including in any confidential
information memorandum or other marketing materials, in accordance with our
standard syndication processes or customary market standards for dissemination
of such type of information, (h) for purposes of establishing a “due diligence”
defense, (i) to enforce their respective rights under this Commitment Letter,
the Original Commitment Letter, the Fee Letter or the Original Fee Letter or
(j) to rating agencies on a confidential basis in connection with their
evaluation of any debt securities issued or sold in connection with the
Transactions or in any offering documentation to prospective investors of such
securities.  The Agents’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Credit
Documentation upon the execution and delivery of the Credit Documentation and
initial funding thereunder or shall expire on the date occurring 12 months after
the date of the Original Commitment Letter, whichever occurs earlier.

 

10.          Assignments; Etc.

 

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Lead Arranger and each Agent (and any attempted
assignment without such consent shall

 

13

--------------------------------------------------------------------------------


 

be null and void), are intended to be solely for the benefit of the parties
hereto and thereto (and Indemnified Persons), are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you; provided that after the consummation of
the AMC Merger (as defined in the Existing Credit Agreement), each reference to
the “Borrower” or “you” in this Commitment Letter or the Fee Letter shall be
deemed to reference AMC Entertainment Holdings, Inc. (“Holdings”) and Holdings
may rely on the commitments and other agreements provided for herein; provided
further that, if requested by the Lead Arrangers, Holdings shall expressly
assume the obligations of the Borrower in this Commitment Letter and the Fee
Letter in a manner reasonably acceptable to the Lead Arrangers.  Each Initial
Lender may assign its commitment hereunder to one or more prospective Lenders
(other than to a Disqualified Institution); provided that (a) no Initial Lender
shall be relieved or novated from its obligations hereunder (including its
obligation to fund the Facilities on the Closing Date) in connection with any
syndication, assignment or participation of the Facilities (including its
commitments in respect thereof) until after the initial funding of the
Facilities on the Closing Date, (b) no assignment or novation shall become
effective with respect to all or any portion of any Initial Lender’s commitment
in respect of the Facilities until the initial funding of the Facilities on the
Closing Date, and (c) unless you agree in writing, the Initial Lenders shall
retain exclusive control over all rights and obligations with respect to their
respective commitments in respect of the applicable Facilities, including all
rights with respect to consents, modifications, supplements and amendments,
until the initial funding of the Facilities on the Closing Date has occurred. 
Any and all obligations of, and services to be provided by an Agent hereunder
(including, without limitation, the commitment of such Agent) may be performed
and any and all rights of the Agents hereunder may be exercised by or through
any of their respective affiliates or branches; provided that with respect to
the commitments, any assignments thereof to an affiliate will not relieve the
Agents from any of their obligations hereunder unless and until such affiliate
shall have funded the portion of the commitment so assigned.

 

11.          Amendments; Governing Law; Etc.

 

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent.  Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be.  Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrower, the Acquired Business and their respective affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all

 

14

--------------------------------------------------------------------------------


 

at the expense of such Agent.  This Commitment Letter and the Fee Letter set
forth the entire agreement between the parties hereto as to the matters set
forth herein and therein and supersede all prior understandings, whether written
or oral, between us with respect to the matters herein and therein.  Each of the
parties hereto agrees that (i) this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the funding of the Incremental Term Loan B Facility
is subject only to the Funding Conditions as provided herein and (ii) the Fee
Letter is a binding and enforceable agreement with respect to the subject matter
contained therein.  THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF); provided, however, that
(a) the interpretation of the definition of Target Material Adverse Effect (as
defined in Exhibit D) and whether there shall have occurred a Target Material
Adverse Effect, (b) whether the Acquisition has been consummated as contemplated
by the Acquisition Agreement, and (c) the determination of whether the
representations made by the Acquired Business or any of its affiliates are
accurate and whether as a result of any inaccuracy of any such representations
the Borrower or any of its affiliates have the right to terminate its (or their)
obligations, or has the right not to consummate the Acquisition, under the
Acquisition Agreement, in each case, shall be governed by, and construed in
accordance with, the domestic laws of the State of Delaware without regard to
the principles of conflicts of law.

 

12.          Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, (b) waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or Federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court.  Nothing in this
paragraph shall affect the right of any Commitment Party, any of its affiliates
or any Indemnified Party to serve process in any manner permitted by law.

 

15

--------------------------------------------------------------------------------


 

13.          Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

14.          Surviving Provisions.

 

The provisions of Sections 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this Commitment
Letter and the provisions of the Fee Letter shall remain in full force and
effect regardless of whether definitive Credit Documentation shall be executed
and delivered (other than those provisions relating to syndication which shall
terminate upon the expiration or termination of this Commitment Letter if no
definitive Credit Documentation shall have been executed and delivered) and
notwithstanding the termination of this Commitment Letter or the commitments of
the Agents hereunder and our agreements to perform the services described
herein; provided that your obligations under this Commitment Letter and the Fee
Letter (other than those provisions relating to confidentiality, the syndication
of the Facilities and the payment of agency fees to any Agent) shall
automatically terminate and be superseded by (to the extent covered by
comparable provisions in) the definitive Credit Documentation relating to the
Facilities upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter.  You may terminate the
Initial Lenders’ commitments with respect to the Facilities hereunder at any
time in their entirety (but not in part), subject to the provisions of the
preceding sentence, by written notice to the Initial Lenders.

 

15.          PATRIOT Act Notification.

 

Each Agent hereby notifies you that each Agent and each Lender subject to the
USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26,
2001)) (as amended from time to time, the “PATRIOT Act”) is required to obtain,
verify and record information that identifies the Borrower and any other obligor
under the Facilities and any related Credit Documentation and other information
that will allow such Lender to identify the Borrower and any other obligor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to each Agent and each
Lender. You hereby acknowledge and agree that the Agents shall be permitted to
share any or all such information with the Lenders.

 

16.          Termination and Acceptance.

 

Each Initial Lender’s commitments with respect to the Facilities as set forth
above, and each Agent’s agreements to perform the services described herein,
will automatically terminate (without further action or notice and without
further obligation to you) on the first to occur of (i) 5:00 p.m. New York City
time on December 5th, 2016 (the “End Date”); provided, that if the “End Date” as
defined and referenced to in the Acquisition Agreement as in effect on the date
of the Original Commitment Letter is extended by additional ninety (90) days
pursuant to Section 10.01 thereof, then the Borrower shall have the right to
extend the End Date by an additional ninety (90) days by notifying us in writing
of such election prior to the end of the End Date (prior to giving effect to any
such extension), (ii) any time after the execution of the

 

16

--------------------------------------------------------------------------------


 

Acquisition Agreement and prior to the consummation of the Transactions, the
date of the termination of the Acquisition Agreement in accordance with its
terms (other than with respect to terms that survive such termination),
(iii) with respect to any portion of the Incremental Term Loan B Facility, if
and to the extent the consummation of the Acquisition occurs without the use of
such portion of the Incremental Term Loan B Facility or (iv) the earliest date
on which you release a written public statement of your intention not to
consummate the Transactions.  In addition, our commitment hereunder to provide
and arrange the Senior Subordinated Bridge Facility will terminate upon, and to
the extent of, the issuance of  the Senior Subordinated Notes or the Securities
(as defined in the Fee Letter) in lieu thereof.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on March 15, 2016.  The commitments of the
Initial Lenders hereunder, and the Agents’ agreements to perform the services
described herein, will expire automatically (and without further action or
notice and without further obligation to you) at such time in the event that we
have not received such executed counterparts in accordance with the immediately
preceding sentence.

 

[Remainder of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

/s/ Ross MacIntyre

 

 

Name:

Ross MacIntyre

 

 

Title:

Managing Director

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

 

 

/s/ Matt Lynn

 

 

Name:

Matt Lynn

 

 

Title:

MD

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER &

 

SMITH INCORPORATED

 

 

 

 

 

/s/ Matt Lynn

 

 

Name:

Matt Lynn

 

 

Title:

MD

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

/s/ Timothy Broadbent

 

 

Name:

Timothy Broadbent

 

 

Title:

Managing Director

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH

 

 

 

 

 

/s/ Bill O’Daly

 

 

Name:

Bill O’Daly

 

 

Title:

Authorized Signatory

 

 

 

 

 

/s/ Max Wallins

 

 

Name:

Max Wallins

 

 

Title:

Authorized Signatory

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

/s/ Jeb Slowik

 

 

Name:

Jeb Slowik

 

 

Title:

Managing Director

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.

 

 

 

 

 

/s/ Jad Atellah

 

 

Name:

Jad Atellah, 18719

 

 

Title:

Director

 

 

 

 

 

HSBC SECURITIES (USA) INC.

 

 

 

 

 

/s/ Jad Atellah

 

 

Name:

Jad Atellah, 18719

 

 

Title:

Director

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written:

 

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

 

/s/ Terry Crawford

 

 

Name:

Terry W. Crawford

 

 

Title:

Sr. Vice President and Treasurer

 

 

[Amended and Restated Commitment Letter]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Project Carl

Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.

 

The Borrower intends to (i) acquire all of the outstanding equity of a company
identified to us and code-named “Carl” (“Target” and, together with its
subsidiaries (if any), the “Acquired Business”) on the Closing Date (as defined
below), by way of (a) a purchase transaction and merger of a newly-formed direct
or indirect wholly-owned subsidiary (such subsidiary, “Merger Sub”) of the
Borrower with and into the Target (the “Merger”) in accordance with the
Acquisition Agreement, either as a forward or reverse merger with the Merger Sub
or the Target as the surviving entity of the Merger (such entity, the “Surviving
Company”) (the “Acquisition”); and (ii) refinance in full all outstanding
indebtedness (other than contingent obligations not then due and that by their
terms expressly survive the termination of the foregoing) outstanding and
terminate all commitments under that certain Credit Agreement dated as of
June 17, 2015 by and among Target and the lenders and agents party thereto, as
amended, of the Target (such refinancings, the “Refinancing”).

 

You have further advised us that in connection with the Acquisition:

 

(A)          on the date of the consummation of the Merger, the Borrower shall
borrow incremental term loans (the “Incremental Term Loan B Facility”) under the
Borrower’s existing credit agreement dated April 30, 2013 (as amended by that
certain First Amendment to Credit Agreement dated December 11, 2015, the
“Existing Credit Agreement”) in an aggregate amount of up to $560.0 million,
which shall be decreased by $235.0 million upon achievement of a Successful
Solicitation (the date of the consummation of the Merger, the Acquisition and
funding of the Incremental Term Loan B Facility and the Senior Subordinated
Bridge Facility (if applicable), the “Closing Date”) and may, at the Borrower’s
option, be decreased by the proceeds of Senior Subordinated Notes in accordance
with clause (B) below;

 

(B)          the Borrower will, at its option, either (i) issue in one or more
Offerings (as defined below) an aggregate principal amount of its senior
subordinated notes (the “Senior Subordinated Notes”) that, taken together,
generate gross proceeds on or prior to the Closing Date of not less than $300.0
million with the proceeds deposited into an escrow account pending release on
the Closing Date; or (ii) to the extent the Borrower receives gross proceeds
from the Offerings on or prior to the Closing Date in an amount less than $300.0
million, then the Borrower will borrow on the Closing Date senior subordinated
bridge loans (the “Senior Subordinated Bridge Loans”) under a senior
subordinated increasing rate bridge facility (the “Senior Subordinated Bridge
Facility” and, together with the Incremental Term Loan B Facility, the
“Facilities”) in an aggregate principal amount of up to $300.0 million;
provided, for the avoidance of doubt, that at the Borrower’s option, a portion
of the Incremental Term Loan B Facility may be allocated to the issuance of the
Senior Subordinated Notes; and

 

A-1

--------------------------------------------------------------------------------


 

(C)          (i) promptly following the date hereof, the Borrower will commence
or continue, and use commercially reasonable efforts to consummate, a
solicitation (the “Solicitation”) of the requisite consents from the holders
(the “Successful Solicitation”) of the existing $230.0 million 6.00% Senior
Secured Notes due 2023 (the “Target Notes”) issued under the indenture dated as
of June 17, 2015 (the “Target Indenture”) among the Target, the guarantors party
thereto and Wells Fargo Bank, as trustee (the “Trustee”) to amend (the
“Amendment”) the Target Indenture such that no aspects of the Transactions will
constitute a Change of Control (as defined in the Target Indenture) by a
supplemental indenture (which shall be in form and substance reasonably
satisfactory to the Lead Arrangers) among the Trustee, the Target and the
guarantors under the Target Indenture (such Solicitation may include amendments
to additional provisions of the Target Indenture as determined by the Borrower)
;

 

(ii) if there is no Successful Solicitation, the Borrower intends to consummate
either (a) a “Change of Control Offer” as defined in the Target Indenture
pursuant to the terms of the Target Indenture, with the purchase of any tendered
Target Notes in such Change of Control Offer conditioned upon the consummation
of the Merger or (b) in addition to or in lieu of the foregoing, the Borrower
shall cause Target to issue a notice of redemption for the Target Notes on the
Closing Date.

 

“Offerings” means, collectively, any Rule 144A or other private placement of
Senior Subordinated Notes and any offering or placement of Securities (as
defined in the Fee Letter), in each case that is consummated after the date
hereof and on or prior to the Closing Date.

 

“Transactions” means, collectively, the Merger, the Acquisition, the Refinancing
and the other transactions described above in clauses (A) through (C).

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Project Carl

$560.0 million Incremental Term Loan B Facility

Summary of Principal Terms and Conditions(1)

 

Borrower:

 

AMC Entertainment Inc., a Delaware corporation or, if the AMC Merger has
occurred, Holdings (the “Borrower”).

 

 

 

Administrative Agent:

 

Same as the Existing Credit Agreement.

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

Each of Citi, MLPFS, Barclays, CS Securities and HSBC Securities will act as a
lead arranger and a bookrunner for the Incremental Term Loan B Facility (as
defined below), and will perform the duties customarily associated with such
roles (in such capacities, the “Lead Arrangers”).

 

 

 

Incremental Term Loan B Facility:

 

1. Amount: “B” incremental term loan facility in an aggregate principal amount
of up to $560.0 million, which amount shall be automatically reduced by $235.0
million (the “Successful Solicitation Commitment Reduction Amount”) to $325.0
million if a Successful Solicitation is consummated on or prior to the Closing
Date and shall be further reduced, on a dollar-for-dollar basis, by the net cash
proceeds of Senior Subordinated Notes in excess of $300.0 million (the
“Incremental Term Loan B Facility”).

 

 

 

 

 

2. Currency: U.S. dollars.

 

 

 

 

 

3. Use of Proceeds: The loans made pursuant to the Incremental Term Loan B
Facility (the “Incremental Term Loans”) may only be incurred on the Closing Date
and the proceeds thereof shall be utilized, together with the proceeds of the
Senior Subordinated Notes, the Securities or the Senior Subordinated Bridge
Facility, as applicable, solely (i) to finance, in part, the Acquisition and the
Refinancing and to pay the fees, premiums, expenses and other transaction costs
in connection with the Transactions, including OID and upfront fees and (ii) to
the extent any portion of the Incremental Term Loan B Credit Facility remains
available following application of proceeds pursuant to preceding clause (i),
for general corporate purposes.

 

 

 

 

 

4. Maturity: The final maturity date of the Incremental Term Loan B Facility
shall be December 15, 2022 (the “Incremental Term Loan Maturity Date”).

 

 

 

 

 

5. Amortization: (i) Annual amortization (payable in four equal

 

--------------------------------------------------------------------------------

(1)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

B-1

--------------------------------------------------------------------------------


 

 

 

quarterly installments) of the Incremental Term Loans shall be required in an
amount equal to 1.00% of the initial aggregate principal amount of the
Incremental Term Loans.

 

 

 

 

 

(ii) The remaining aggregate principal amount of Incremental Term Loans
originally incurred shall be due and payable in full on the Incremental Term
Loan Maturity Date.

 

 

 

 

 

6. Availability: Incremental Term Loans may only be incurred on the Closing
Date. Once repaid, no amount of Incremental Term Loans may be reborrowed.

 

 

 

Guarantees and Security:

 

Same as the Existing Credit Agreement subject in each case to the Funds Certain
Provisions. “Guaranties”, “Guarantors” and “Collateral” shall be as defined in
the Existing Credit Agreement; provided, that, so long as the Target Indenture
remains outstanding, the Target and its subsidiaries, as applicable, shall not
be required to become Guarantors or pledgors to the extent prohibited or
restricted under the Target Indenture.

 

 

 

Documentation:

 

The definitive documentation governing the Incremental Term Loan B Credit
Facility (the “Incremental Credit Documentation”) will be the Existing Credit
Agreement as amended by the Incremental Amendment (as defined in the Existing
Credit Agreement) (the “Documentation Principles”); and the funding under the
Incremental Credit Documentation on the Closing Date will be subject only to the
Funding Conditions. The Incremental Credit Documentation shall contain language
to address the European Union bail-in rules (including in a representation and
in “Defaulting Lenders” provisions) in a form reasonably satisfactory to the
Borrower and the Administrative Agent.

 

 

 

Voluntary Prepayments:

 

101% soft call protection shall be applicable to the Incremental Term Loan B
Facility from the Closing Date until the six-month anniversary thereof; provided
that, in the event the Incremental Term Loan B Facility is, at the option of the
Lead Arrangers, structured as a “tack on” to the existing Term Loans under and
as defined in the Existing Credit Agreement, soft call protection shall be
applicable to the Incremental Term Loan B Facility as set forth in the Existing
Credit Agreement with respect to the existing Term Loans.

 

 

 

Mandatory Repayments and Commitment Reductions:

 

Same as the Existing Credit Agreement.

 

 

 

Interest Rates:

 

At the Borrower’s option, Incremental Term Loans may be maintained from time to
time as (x) Base Rate Loans, which shall bear interest at the Base Rate (or, if
greater at any time, the Base Rate Floor (as defined below)) in effect from time
to time plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which
shall bear interest at LIBOR

 

B-2

--------------------------------------------------------------------------------


 

 

 

(adjusted for statutory reserve requirements) as determined by the
Administrative Agent for the respective interest period (or, if greater at any
time, the LIBOR Floor (as defined below)), plus the Applicable Margin.

 

 

 

 

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of (A) Base Rate Loans, 2.25%, and (B) LIBOR Loans, 3.25%.

 

 

 

 

 

“Base Rate Floor” shall mean 1.75% per annum.

 

 

 

 

 

“LIBOR Floor” shall mean 0.75% per annum.

 

 

 

 

 

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the overnight federal funds rate, and (z) LIBOR
for an interest period of one month plus 1.00%.

 

 

 

 

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Incremental Term Loans under a given tranche of
the Incremental Term Loan B Facility, 12 months or periods shorter than 1 month
shall be available in the case of LIBOR Loans.

 

 

 

 

 

Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).

 

 

 

Default Interest:

 

Same as the Existing Credit Agreement.

 

 

 

Yield Protection:

 

Same as the Existing Credit Agreement.

 

 

 

Agent/Lender Fees:

 

The Administrative Agent, the Lead Arrangers and the Lenders shall receive such
fees as have been separately agreed upon.

 

 

 

Conditions Precedent:

 

Only those conditions precedent on Exhibit D to the Commitment Letter, subject
in each case to the Funds Certain Provisions.

 

 

 

Representations and Warranties:

 

Same as the Existing Credit Agreement.

 

 

 

Affirmative, Negative
and Financial
Covenants:

 

Same as the Existing Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

Unrestricted Subsidiaries:

 

Same as the Existing Credit Agreement.

 

 

 

Events of Default:

 

Same as the Existing Credit Agreement.

 

 

 

Assignments and Participations:

 

Same as the Existing Credit Agreement (other than Disqualified Institutions).

 

 

 

Waivers and Amendments:

 

Same as the Existing Credit Agreement.

 

 

 

Defaulting Lenders:

 

Same as the Existing Credit Agreement.

 

 

 

Indemnification; Expenses:

 

Same as the Existing Credit Agreement.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

Same as the Existing Credit Agreement (New York).

 

 

 

Counsel to the Administrative Agent and the Lead Arrangers:

 

Latham & Watkins LLP.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Project Carl

$300.0 million Senior Subordinated Bridge Facility

Summary of Principal Terms and Conditions

 

Borrower:

 

AMC Entertainment Inc., a Delaware corporation or, if the AMC Merger has
occurred, Holdings (the “Borrower”).

 

 

 

Agent:

 

Citi, acting through one or more of its branches or affiliates, will act as sole
administrative agent (in such capacity, the “Bridge Facility Administrative
Agent”) and Citi will act as syndication agent for a syndicate of banks,
financial institutions and other lenders, excluding any Disqualified
Institutions (the “Bridge Lenders”), and will perform the duties customarily
associated with such roles.

 

 

 

Joint Lead Arrangers and Joint Bookrunners:

 

Each of Citi, MLPFS, Barclays, CS Securities and HSBC Securities will act as a
lead arranger and a bookrunner for the Senior Subordinated Bridge Facility, and
will perform the duties customarily associated with such roles (in such
capacities, the “Lead Bridge Arrangers”).

 

 

 

Senior Subordinated Bridge Facility:

 

Senior subordinated unsecured bridge loans in an aggregate principal amount of
up to $300.0 million, less the aggregate gross cash proceeds from any Senior
Subordinated Notes and Securities (as defined in the Fee Letter) issued (i) on
the Closing Date or (ii) prior to the Closing Date, with the proceeds thereof
deposited into an escrow account pending release on the Closing Date (the
“Senior Subordinated Bridge Loans”) provided that the escrow agreement shall be
in form and substance acceptable to the Borrower and the Lead Arrangers and the
escrow arrangement and release condition of such proceeds from the escrow
account shall be subject to the Funds Certain Provisions and not be more
restrictive to the Borrower than the Funding Conditions.

 

 

 

Purpose:

 

The proceeds of the Senior Subordinated Bridge Loans will be used by the
Borrower on the Closing Date, together with the proceeds from the Incremental
Term Loan B Facility, and the issuance of Senior Subordinated Notes and/or
Securities (if any), (a) to finance the Merger, (b) to pay related transaction
costs and (c) unless there has been a Successful Solicitation, to finance the
repurchase of the Target Notes pursuant to the Change of

 

C-1

--------------------------------------------------------------------------------


 

 

 

Control Offer, if any.

 

 

 

Availability:

 

The Bridge Lenders will make the Senior Subordinated Bridge Loans on the Closing
Date in a single drawing. Amounts borrowed under the Senior Subordinated Bridge
Facility that are repaid or prepaid may not be reborrowed.

 

 

 

Guarantees:

 

Same as the Borrower’s existing 5.75% Senior Subordinated Notes due 2025 (the
“Existing Subordinated Notes”); provided, that so long as the Target Indenture
remains outstanding, the Target and its subsidiaries, as applicable, shall not
be required to become guarantors to the extent prohibited or restricted under
the Target Indenture.

 

 

 

Security:

 

None.

 

 

 

Interest Rates:

 

The Senior Subordinated Bridge Loans shall bear interest, reset quarterly, at
the rate of the Adjusted LIBOR plus 5.50% per annum (the “Interest Rate”) and
such spread over Adjusted LIBOR shall automatically increase by 0.50% for each
period of three months (or portion thereof) after the Closing Date that Senior
Subordinated Bridge Loans are outstanding; provided, however, that the interest
rate determined in accordance with the foregoing shall not exceed the Total
Bridge Loan Cap (as defined in the Fee Letter) (excluding interest at the
default rate as described below).

 

 

 

 

 

“Adjusted LIBOR” on any date, means the greater of (i) 1.00% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01
page published by Reuters two business days prior to such date.

 

 

 

 

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Subordinated Bridge Loans shall automatically begin to
accrue interest at the Total Bridge Loan Cap.

 

 

 

Interest Payments:

 

Interest on the Senior Subordinated Bridge Loans will be payable in cash,
quarterly in arrears.

 

 

 

Default Rate:

 

Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to 2.00% plus the Interest Rate.

 

 

 

Conversion and Maturity:

 

Any outstanding amount under the Senior Subordinated Bridge Loans will be
required to be repaid on the earlier of (a) the closing date(s) of any permanent
financing(s), but only to the

 

C-2

--------------------------------------------------------------------------------


 

 

 

extent of the net cash proceeds realized therefrom, and (b) the one-year
anniversary of the initial funding date of the Senior Subordinated Bridge Loans
(the “Bridge Loan Maturity Date”); provided, however, that if the Borrower has
failed to raise permanent financing before the date set forth in clause
(b) above, the Senior Subordinated Bridge Loans shall be converted, subject to
the conditions outlined under “Conditions to Conversion” on Annex C-I hereto, to
a senior subordinated unsecured term loan facility (the “Senior Subordinated
Extended Term Loans”) with a maturity of seven years after the Conversion Date
(as defined in Annex C-I hereto). At any time or from time to time on or after
the Conversion Date, upon reasonable prior written notice from the Bridge
Lenders and in a minimum principal amount of at least $100.0 million (or such
lesser principal amount as represents all outstanding Senior Subordinated
Extended Term Loans), the Senior Subordinated Extended Term Loans may be
exchanged in whole or in part for senior subordinated unsecured exchange notes
(the “Senior Subordinated Exchange Notes”) having an equal principal amount and
having the terms set forth in Annex C-II hereto.

 

The Senior Subordinated Extended Term Loans will be governed by the provisions
of the Senior Subordinated Bridge Documentation (as defined below) and will have
the same terms as the Senior Subordinated Bridge Loans except as expressly set
forth in Annex C-I hereto. The Senior Subordinated Exchange Notes will be issued
pursuant to an indenture that will have the terms set forth on Annex C-II
hereto.

 

 

 

Mandatory Prepayments:

 

The Borrower will prepay the Senior Subordinated Bridge Loans at par, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of the Securities (as defined in the Fee Letter);
provided that in the event any Bridge Lender or affiliate of a Bridge Lender
purchases debt securities from the Borrower pursuant to a “Securities Demand”
under the Fee Letter at an issue price above the level at which such Bridge
Lender or affiliate has reasonably determined such Securities can be resold by
such Bridge Lender or affiliate to a bona fide third party at the time of such
purchase (and notifies the Borrower thereof), the net proceeds received by the
Borrower in respect of such Securities may, at the option of such Bridge Lender
or affiliate, be applied first to repay the Senior Subordinated Bridge Loans
held by such Bridge Lender or affiliate (provided that if there is more than one
such Bridge Lender or affiliate then such net proceeds will be applied pro rata
to repay the Senior Subordinated Bridge Loans of all such Bridge Lenders or
affiliates in proportion to such Bridge

 

C-3

--------------------------------------------------------------------------------


 

 

 

Lenders’ or affiliates’ principal amount of Securities purchased from the
Borrower) prior to being applied to prepay the Senior Subordinated Bridge Loans
held by other Bridge Lenders; (ii) subject to prepayment requirements under the
Existing Credit Agreement, the net proceeds from any other indebtedness
(including subordinated indebtedness) for borrowed money incurred by the
Borrower and its restricted subsidiaries (other than purchase money and other
similar indebtedness permitted under the Existing Credit Agreement); (iii) the
net cash proceeds from the issuance of equity interests by, or equity
contributions to, Borrower (other than equity contributed pursuant to employee
stock plans); and (iv) subject to certain customary and other exceptions,
reinvestment rights to be agreed upon and prepayment requirements under the
Existing Credit Agreement, the net proceeds from non-ordinary course asset sales
by, and casualty events related to the property of, Borrower or any of its
restricted subsidiaries (including sales of equity interests of any restricted
subsidiary of the Borrower).

 

 

 

Voluntary Prepayments:

 

The Senior Subordinated Bridge Loans may be prepaid at par prior to the Bridge
Loan Maturity Date, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment date
and break funding payments, if applicable.

 

 

 

Change of Control:

 

In the event of a Change of Control (to be defined in a manner consistent with
the Existing Subordinated Notes, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay at par the
outstanding principal amount of the Senior Subordinated Bridge Loans plus
accrued and unpaid interest thereon to the date of prepayment.

 

 

 

Assignments and Participations:

 

The Bridge Lenders shall have the right to assign their interest in the Senior
Subordinated Bridge Loans in whole or in part without the consent of the
Borrower (other than to Disqualified Institutions); provided, however, that
(i) prior to the date that is one year after the Closing Date and unless a
Demand Failure Event in respect of the Senior Subordinated Bridge Loans has
occurred or a payment or bankruptcy event of default shall have occurred and be
continuing, the consent of the Borrower shall be required with respect to any
assignment (such consent not to be unreasonably withheld, delayed or
conditioned) if, subsequent thereto, the Commitment Parties (together with their
respective affiliates) would hold, in the aggregate, less than 50.1% of the
outstanding Senior Subordinated Bridge Loans and (ii) the Borrower shall be
notified of such assignment. For any assignments for which the Borrower’s
consent is required, such

 

C-4

--------------------------------------------------------------------------------

 

 

 

consent shall be deemed to have been given if the Borrower has not responded
within five business days of a written request for such consent.

 

The Bridge Lenders shall have the right to participate their interest in the
Senior Subordinated Bridge Loans without restriction, other than customary
voting limitations and, to the extent the list of Disqualified Institutions is
made available to all Bridge Lenders to Disqualified Institutions. Participants
will have the same benefits as the selling Bridge Lenders would have (and will
be limited to the amount of such benefits) with regard to cost and yield
protection, subject to customary limitations and restrictions.

 

 

 

Documentation:

 

The definitive credit documentation for the Senior Subordinated Bridge Facility
(the “Senior Subordinated Bridge Documentation”) will be consistent with the
indenture governing the Existing Subordinated Notes, as modified to (i) reflect
the terms and conditions set forth herein and in the Commitment Letter,
(ii) take account of differences related to the operational requirements of the
Borrower, the Acquired Business and their respective subsidiaries in light of
their size, industries, businesses, business practices (after giving effect to
the Transactions); provided that “baskets” may be greater than those contained
in the Existing Subordinated Notes after giving due consideration to the pro
forma metrics of the Borrower and (iii) operational and administrative changes
reasonably required by the Bridge Facility Administrative Agent, the definitive
terms of which will be negotiated in good faith (the “Bridge Documentation
Principles”); and the Senior Subordinated Bridge Documentation will be subject
only to the Funding Conditions. Notwithstanding the foregoing and subject to the
following sentence, the Senior Subordinated Bridge Documentation will contain
only those mandatory repayments, representations, warranties, covenants and
events of default expressly set forth (or referred to) in this Term Sheet, and
only the conditions to borrowing set forth or referred to in Exhibit D to the
Commitment Letter (subject to the Funds Certain Provisions). The Senior
Subordinated Bridge Documentation shall contain language to address the European
Union bail-in rules (including in a representation and in “Defaulting Lenders”
provisions) in a form reasonably satisfactory to the Borrower and the Bridge
Facility Administrative Agent.

 

 

 

Conditions Precedent to Borrowing:

 

Only the conditions precedent on Exhibit D to the Commitment Letter, subject in
each case to the Funds Certain Provisions.

 

C-5

--------------------------------------------------------------------------------


 

Representations and Warranties:

 

The Senior Subordinated Bridge Documentation will contain representations and
warranties relating to the Borrower and its subsidiaries substantially similar
to those contained in the Existing Credit Agreement, with such changes as are
appropriate to reflect the bridge loan nature of the Senior Subordinated Bridge
Loans (and in any event such representations and warranties shall be no more
restrictive to the Borrower and its subsidiaries than those set forth in the
Existing Credit Agreement).

 

 

 

Covenants:

 

The Senior Subordinated Bridge Documentation will contain affirmative and
incurrence-based negative covenants relating to the Borrower and its restricted
subsidiaries consistent, to the extent applicable, with the Bridge Documentation
Principles. The negative covenants governing restricted payments, liens and
limitations on indebtedness shall be no more restrictive than those set forth in
the Existing Credit Agreement prior to the Conversion Date. The Senior
Subordinated Bridge Documentation shall not contain any financial maintenance
covenants.

 

 

 

Events of Default:

 

Customary for transactions of this type and consistent with the Bridge
Documentation Principles, including, without limitation, payment defaults,
covenant defaults, bankruptcy and insolvency, monetary judgments in an amount in
excess of an amount to be agreed, cross acceleration of and failure to pay at
final maturity other indebtedness aggregating an amount in excess of an amount
to be agreed, subject to, in certain cases, customary thresholds and grace
periods.

 

 

 

Voting:

 

Amendments and waivers of the Senior Subordinated Bridge Documentation will
require the approval of Bridge Lenders holding at least a majority of the
outstanding Senior Subordinated Bridge Loans, except that the consent of each
affected Bridge Lender will be required for, among other things, (i) reductions
of principal, interest rates or fees, (ii) extensions of the Bridge Loan
Maturity Date, (iii) additional restrictions on the right to exchange Senior
Subordinated Extended Term Loans for Senior Subordinated Exchange Notes or any
amendment of the rate of such exchange or (iv) any amendment to the Senior
Subordinated Exchange Notes that requires (or would, if any Senior Subordinated
Exchange Notes were outstanding, require) the approval of all holders of Senior
Subordinated Exchange Notes.

 

 

 

Cost and Yield Protection:

 

To conform to the Existing Credit Agreement.

 

C-6

--------------------------------------------------------------------------------


 

Expenses and Indemnification:

 

To conform to the Existing Credit Agreement.

 

 

 

Governing Law and Forum; Submission to Exclusive Jurisdiction:

 

All Senior Subordinated Bridge Documentation shall be governed by the internal
laws of the State of New York. The Borrower and the Guarantors will submit to
the exclusive jurisdiction and venue of any New York State court or Federal
court sitting in the County of New York, Borough of Manhattan, and appellate
courts thereof.

 

 

 

Counsel to the Bridge Facility Administrative Agent and the Lead Bridge
Arrangers:

 

Latham & Watkins LLP.

 

C-7

--------------------------------------------------------------------------------


 

ANNEX C-I

 

Senior Subordinated Extended Term Loans

 

Borrower:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Bridge Loans.

 

 

 

Security:

 

None.

 

 

 

Facility:

 

Subject to “Conditions to Conversion” below, the Senior Subordinated Bridge
Loans will convert into senior subordinated unsecured extended loans (the
“Senior Subordinated Extended Term Loans”) in an initial principal amount equal
to 100% of the outstanding principal amount of the Senior Subordinated Bridge
Loans on the one-year anniversary of the Closing Date (the “Conversion Date”).
Subject only to the conditions precedent set forth below, the Senior
Subordinated Extended Term Loans will be available to the Borrower to refinance
the Senior Subordinated Bridge Loans on the Conversion Date. The Senior
Subordinated Extended Term Loans will be governed by the Senior Subordinated
Bridge Documentation and, except as set forth below, shall have the same terms
as the Senior Subordinated Bridge Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date (the “Final Maturity Date”).

 

 

 

Interest Rate:

 

The Senior Subordinated Extended Term Loans shall bear interest, payable in cash
semi-annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap.

 

 

 

Covenants, Events of Default and Prepayments:

 

From and after the Conversion Date, the covenants, events of default and
mandatory prepayment provisions applicable to the Senior Subordinated Extended
Term Loans will conform to those applicable to the Senior Subordinated Exchange
Notes (described on Annex C-II), except with respect to the right to exchange
Senior Subordinated Extended Term Loans for Senior Subordinated Exchange Notes;
provided that the optional prepayment provisions applicable to the Senior
Subordinated Bridge Loans shall remain applicable to the Senior Subordinated
Extended Term Loans.

 

 

 

Conditions to Conversion:

 

One year after the Closing Date, unless (A) the Borrower is subject to a
bankruptcy or other insolvency proceeding or (B) there exists a payment default
(whether or not matured) with respect to the Senior Subordinated Bridge Loans or
any fees

 

C-I-1

--------------------------------------------------------------------------------


 

 

 

payable thereunder, the Senior Subordinated Bridge Loans shall convert into the
Senior Subordinated Extended Term Loans; provided, however, that if an event
described in clause (B) is continuing at the scheduled Conversion Date but the
applicable grace period, if any, set forth in the events of default provision of
the Senior Subordinated Bridge Documentation has not expired, the Conversion
Date shall be deferred until the earlier to occur of (i) the cure of such event
or (ii) the expiration of any applicable grace period.

 

C-I-2

--------------------------------------------------------------------------------


 

ANNEX C-II

 

Senior Subordinated Exchange Notes

 

Issuer:

 

Same as Borrower under Senior Subordinated Extended Term Loans.

 

 

 

Guarantees:

 

Same as Senior Subordinated Extended Term Loans.

 

 

 

Maturity:

 

Seven years from the Conversion Date.

 

 

 

Security:

 

None.

 

 

 

Interest Rate; Redemption:

 

Each Senior Subordinated Exchange Note will bear interest, payable in cash
semi-annually in arrears, at a fixed rate per annum equal to the Total Bridge
Loan Cap. Except as set forth below, the Senior Subordinated Exchange Notes will
be non-callable until the third anniversary of the Closing Date and will be
callable thereafter at par plus accrued interest plus a premium equal to
three-fourths of the coupon of the Senior Subordinated Exchange Notes, declining
ratably to par on the date that is two years prior to maturity of the Senior
Subordinated Exchange Notes. The Senior Subordinated Exchange Notes will provide
for mandatory repurchase offers consistent with the Existing Subordinated Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 35% of such Senior Subordinated Exchange Notes with the proceeds from an
equity offering at a redemption price equal to par plus accrued interest plus a
premium equal to 100% of the coupon in effect on such Senior Subordinated
Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Borrower may redeem such
Senior Subordinated Exchange Notes at a make-whole price based on U.S. Treasury
notes with a maturity closest to the third anniversary of the Closing Date plus
50 basis points plus accrued interest.

 

Prior to a Demand Failure Event, any Senior Subordinated Exchange Notes held by
the Commitment Parties or their respective affiliates (other than (x) asset
management affiliates purchasing Senior Subordinated Exchange Notes in the
ordinary course of their business as part of a regular distribution of the
Senior Subordinated Exchange Notes (“Asset Management Affiliates”) and
(y) Senior Subordinated Exchange Notes acquired pursuant to bona fide open
market purchases from third

 

C-II-1

--------------------------------------------------------------------------------


 

 

 

parties or market making activities), shall be prepayable and/or subject to
redemption in whole or in part at par plus accrued interest on a non-ratable
basis so long as such Senior Subordinated Exchange Notes are held by them.

 

 

 

Offer to Repurchase Upon a Change of Control:

 

The Issuer will be required to make an offer to repurchase the Senior
Subordinated Exchange Notes following the occurrence of a “change of control” at
a price in cash equal to 101% of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase; provided that Senior
Subordinated Exchange Notes held by the Commitment Parties or their respective
affiliates (other than Asset Management Affiliates or Senior Subordinated
Exchange Notes acquired pursuant to bona fide open market purchases from third
parties or market making activities) shall be subject to prepayment at par, plus
accrued and unpaid interest to the date of repurchase.

 

 

 

Defeasance and Discharge Provisions:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Modification:

 

Consistent with the Existing Subordinated Notes.

 

 

 

Registration Rights:

 

Within 270 days after the issue date of the Senior Subordinated Exchange Notes,
the Borrower shall file a shelf registration statement with the Securities and
Exchange Commission and/or effect an exchange offer whereby the Borrower has
offered registered notes having terms identical to the Senior Subordinated
Exchange Notes (“Substitute Notes”) in exchange for all outstanding Senior
Subordinated Exchange Notes (it being understood that a shelf registration
statement is required to be made available in respect of Senior Subordinated
Exchange Notes the holders of which could not receive Substitute Notes through
the exchange offer that, in the opinion of counsel, would be freely saleable by
such holders without registration or requirement for delivery of a current
prospectus under the Securities Act of 1933, as amended). If a shelf
registration statement is filed or required to be filed, the Borrower shall use
its reasonable best efforts to cause such shelf registration statement to be
declared effective within 90 days of such filing and keep such shelf
registration statement effective, with respect to resales of the Senior
Subordinated Exchange Notes, until the earlier of the date all Senior
Subordinated Exchange Notes registered thereby have been resold and the date
that is two years from the Conversion Date. Upon failure to comply with the
requirements of the registration rights agreement (a “Registration Default”),
the Borrower shall pay liquidated damages to each holder of Senior Subordinated
Exchange Notes with respect to

 

C-II-2

--------------------------------------------------------------------------------


 

 

 

the first 90-day period immediately following the occurrence of the first
Registration Default in an amount equal to one-quarter of one percent (0.25%)
per annum on the principal amount of Senior Subordinated Exchange Notes held by
such holder. The amount of the liquidated damages will increase by an additional
one-quarter of one percent (0.25%) per annum on the principal amount of Senior
Subordinated Exchange Notes with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of 1.00% per annum.

 

 

 

Right to Transfer Exchange Notes:

 

The holders of the Senior Subordinated Exchange Notes shall have the absolute
and unconditional right to transfer such Senior Subordinated Exchange Notes in
compliance with applicable law to any third parties.

 

 

 

Covenants:

 

The indenture governing the Senior Subordinated Exchange Notes will include
provisions consistent with the Existing Subordinated Notes giving effect to the
Bridge Documentation Principles.

 

 

 

Events of Default:

 

Consistent with the Existing Subordinated Notes.

 

C-II-3

--------------------------------------------------------------------------------

EXHIBIT D

 

Project Carl

Summary of Conditions Precedent

 

Capitalized terms used in this Exhibit D but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit D is attached
and in the other Exhibits to the Commitment Letter.

 

The borrowings under the Facilities shall be subject to the following conditions
precedent:

 

1.             As a condition to the closing of the Facilities, subject to the
Funds Certain Provisions and the Documentation Principles set forth in the
Commitment Letter, (x) the execution and delivery by the Borrower and the
Guarantors (as such terms are defined in Exhibit B) of the Incremental Credit
Documentation and the Senior Subordinated Bridge Documentation, which shall be
in accordance with the terms of the Commitment Letter and Exhibit B (as modified
to reflect any exercise of any “flex” provisions of the Fee Letter) and
Exhibit C, as applicable, and (y) delivery to the Administrative Agent and the
Bridge Administrative Agent, as applicable, of (i) a customary borrowing notice,
customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and the Guarantors (as such terms are defined in
Exhibit B), to the extent applicable, and (ii) a solvency certificate, dated as
of the Closing Date and after giving effect to the Transactions, substantially
in the form attached as Exhibit E, from a senior financial officer of the
Borrower.  In respect of the Incremental Term Loan B Facility, and subject to
the Funds Certain Provisions, all documents and instruments required to create
and perfect the Administrative Agent’s security interest in the Collateral shall
have been executed and delivered by the Borrower and the Guarantors (as such
terms are defined in Exhibit B) and, if applicable, be in proper form for
filing.

 

2.             Substantially concurrently with the initial funding under the
Facilities, each of the Merger and the Acquisition shall be consummated in
accordance with the terms and conditions of the Agreement and Plan of Merger
among the Borrower, Merger Sub and the Target dated as of March 3, 2016
(together with all exhibits, annexes, schedules and other disclosure letters
thereto and after giving effect to any alteration, amendment, modification,
supplement or waiver, the “Acquisition Agreement”) without giving effect to any
alteration, amendment, modification, supplement or express waiver or consent
granted by the Borrower (or its affiliate, if applicable), if such alteration,
amendment, modification, supplement or express waiver or consent granted by the
Borrower (or its affiliate, if applicable) is adverse to the interests of the
Lenders (in their capacities as such) in any material respect, without the prior
written consent of the Lead Arrangers and the Agents (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that (a) any alteration, amendment, modification, supplement or express waiver
or consent granted by the Borrower under the Acquisition Agreement that results
in a reduction in the amount described in Section 2.02(a) of the Acquisition
Agreement (the “Purchase Price”) shall not be deemed to be materially adverse to
the interests of the Lenders; provided that any such reduction in the Purchase
Price shall be

 

D-1

--------------------------------------------------------------------------------


 

applied to reduce the Incremental Term Loan B Facility and/or the Senior
Subordinated Bridge Facility at the Borrower’s option, or (b) any alteration,
amendment, modification, supplement or express waiver or consent granted by the
Borrower (or its affiliate, if applicable) under the Acquisition Agreement that
results in an increase in the Purchase Price shall be deemed not to be
materially adverse to the interests of the Lenders as long as any such increase
is funded solely by the issuance by the Borrower of common equity.

 

3.             Substantially concurrently with the initial borrowing under the
Facilities, the Refinancing shall have been consummated, and all commitments,
security interests and guarantees in connection therewith shall have been
terminated and released (or have been authorized to be released pursuant to
customary payoff letters and other customary documentation).

 

4.             The Lead Arrangers shall have received (a) audited consolidated
balance sheets of each of the Borrower and its consolidated subsidiaries and of
Target and its consolidated subsidiaries, in each case as at the end of, and
related statements of income and cash flows of each of the Borrower and its
consolidated subsidiaries and the Target and its consolidated subsidiaries, in
each case for, the fiscal years ended December 31, 2015, December 31, 2014 and
December 31, 2013 and (b) unaudited consolidated balance sheets of each of the
Borrower and its consolidated subsidiaries and of Target and its consolidated
subsidiaries, in each case as at the end of, and related statements of income
and cash flows of each of the Borrower and its consolidated subsidiaries and the
Target and its consolidated subsidiaries, in each case for, for each fiscal
quarter ended after December 31, 2015 and ended at least 45 days prior to the
Closing Date (other than the fourth fiscal quarter of any fiscal year); provided
that the filing of the required financial statements on form 10-K and form 10-Q
by the Borrower and/or the Target shall be deemed to satisfy the foregoing
requirements.  The Lead Arrangers hereby acknowledge receipt of the audited
financial statements for the fiscal years ended December 31, 2014 and
December 31, 2013 referred to in clause (a) above for each of the Borrower and
the Target.

 

5.             The Lead Arrangers shall have received (a) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of, and for the twelve-month period ended on
December 31, 2015 and (b) without duplication with the foregoing clause (a), a
pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the Borrower as of, and for the twelve-month period
ending on, the last day of the most recently completed four-fiscal quarter
period for which financial statements required to be delivered pursuant to
paragraph 4 above have been delivered, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income), which need not be prepared in compliance with Regulation
S-X of the Securities Act of 1933, as amended, or include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

6.             As a condition to the closing of the Senior Subordinated Bridge
Facility only, (a) the Investment Bank (as defined in the Fee Letter) shall have
received a draft preliminary offering memorandum or preliminary private
placement memorandum (collectively, the “Offering Documents”) suitable for use
in a customary “high-yield road show” relating to the

 

D-2

--------------------------------------------------------------------------------


 

Senior Subordinated Notes, in each case, which contains all financial statements
and other data to be included therein (including all audited financial
statements, all unaudited financial statements (which shall have been reviewed
by the independent accountants as provided in Statement on Auditing Standards
No. 100) and all appropriate pro forma financial statements prepared in
accordance with generally accepted accounting principles in the United States
and prepared in accordance with Regulation S-X under the Securities Act of 1933,
as amended, unless otherwise agreed, and, except as otherwise agreed by the
Investment Bank, all other data (including selected financial data) that is
customarily included in preliminary offering memoranda for non-registered “high
yield” debt offerings (it being understood that none of such information need
include (1) any financial statements or information required by Rule 3-09,
Rule 3-10 or Rule 3-16 of Regulation S-X, (2) Compensation Discussion and
Analysis or other information required by Item 402 of Regulation S-K, (3) the
executive compensation and related person disclosure rules related to SEC
Release Nos. 33-8732A, 34-54302A and IC-27444A or (4) a business description
(other than in summary form) or Management Discussion and Analysis of Financial
Condition and Results of Operations relating to Target and its consolidated
subsidiaries), or that would be necessary for the Investment Bank to receive
customary (for high yield debt securities) “comfort” (including “negative
assurance” comfort) from Borrower’s independent accountants and the independent
accountants for the Target in connection with the offering of the Senior
Subordinated Notes (and the Borrower shall have made commercially reasonable
efforts to arrange for the delivery of such comfort or, if no Senior
Subordinated Notes were issued, a draft thereof) (“Required Notes
Information”)); provided that this condition shall be deemed satisfied if such
Offering Documents exclude the “Description of Notes” and other sections that
would customarily be provided by the Investment Banks or their counsel, but is
otherwise complete, and (b) the Investment Bank shall have been afforded a
period (the “Bond Marketing Period”) of (x) prior to the date of delivery of the
Required Notes Information with respect to the fiscal quarter ending
September 30, 2016, at least 15 consecutive business days prior to the Closing
Date following receipt by the Lead Arrangers of the Required Notes Information
or (y) on or after such date, at least 8 consecutive business days prior to the
Closing Date following receipt by the Lead Arrangers of the Required Notes
Information; it being understood and agreed that the provision of any
information described in clause (b) of paragraph 4 and clause (b) of paragraph 5
above shall result in the “restart” of the Bond Marketing Period; provided that
(i) for purposes of calculating the Bond Marketing Period, July 4, 2016,
November 24, 2016 and November 25, 2016 shall be disregarded as business days,
(ii) to the extent the Bond Marketing Period has not been completed on or prior
to August 23, 2016, the Bond Marketing Period shall not be deemed to have
commenced prior to September 5, 2016 and (iii) to the extent the Bond Marketing
Period has not been completed on or prior to December 20, 2016, the Bond
Marketing Period shall not be deemed to have commenced prior to January 2, 2017.
If at any time the Borrower in good faith reasonably believes that it has
delivered the Offering Documents, it may deliver to the Lead Arrangers written
notice to that effect (stating when it believes it completed the applicable
delivery), in which case the  Offering Documents  shall  be  deemed  to  have 
been  delivered on the date  the applicable notice is received by the Lead
Arrangers, unless the Lead Arrangers in good faith reasonably believe that the
Borrower has not completed delivery of the Offering Documents, and, within 2
business days after receipt of such notice from the Borrower, the Lead Arrangers
deliver a written notice to the Borrower to that effect (stating with
specificity the Offering Documents that have not been delivered).

 

7.             As a condition to the closing of the Incremental Term Loan B
Facility only, the

 

D-3

--------------------------------------------------------------------------------


 

Lead Arrangers shall have been afforded a period (the “Bank Marketing Period”)
of (x) prior to the date of delivery of the information required pursuant to
paragraph 4 and paragraph 5 above (the “Required Bank Information”) with respect
to the fiscal quarter ending September 30, 2016, at least 15 consecutive
business days prior to the Closing Date following receipt by the Lead Arrangers
of the Required Bank Information or (y) on or after such date, at least 8
consecutive business days prior to the Closing Date following receipt by the
Lead Arrangers of the Required Bank Information; it being understood and agreed
that the provision of any information described in clause (b) of paragraph 4 and
clause (b) of paragraph 5 above shall result in the “restart” of the Bank
Marketing Period; provided that (i) for purposes of calculating the Bank
Marketing Period, July 4, 2016, November 24, 2016, and November 25, 2016 shall
be disregarded as business days, (ii) to the extent the Bank Marketing Period
has not been completed on or prior to August 23, 2016, the Bank Marketing Period
shall not be deemed to have commenced prior to September 5, 2016 and (iii) to
the extent the Bank Marketing Period has not been completed on or prior to
December 20, 2016, the Bank Marketing Period shall not be deemed to have
commenced prior to January 2, 2017.  If at any time the Borrower in good faith
reasonably believes that it has delivered the Required Bank Information, it may
deliver to the Lead Arrangers written notice to that effect (stating when it
believes it completed the applicable delivery), in which case the  Required Bank
Information shall be deemed to have been delivered on the date the applicable
notice is received by the Lead Arrangers, unless the Lead Arrangers in good
faith reasonably believes that the Borrower has not completed delivery of the
Required Bank Information, and, within 2 business days after receipt of such
notice from the Borrower, the Lead Arrangers deliver a written notice to the
Borrower to that effect (stating with specificity the Required Bank Information
that has not been delivered).

 

7.             To the extent invoiced (in the case of costs and expenses) at
least two business days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated by the Commitment Letter and the Fee Letter, payable to each Agent
(and counsel thereto) and the Lenders shall have been paid to the extent due.

 

8.             The Agents shall have received, at least three business days
prior to the Closing Date, all documentation and other information about the
Borrower and the Guarantors that the Agents reasonably determine is required by
United States regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, to the extent requested in writing by an Agent at least ten
business days prior to the Closing Date.

 

9.             The Specified Representations shall be true and correct in all
material respects (or, if qualified by materiality, in all respects) and the
Acquisition Agreement Target Representations shall be true and correct in all
respects to the extent required by the Funds Certain Provisions (except in the
case of any such Acquisition Agreement Target Representation that expressly
relates to a given date or period, such Acquisition Agreement Target
Representation shall be true and correct in all respects as of such date or
period, as the case may be).

 

10.          Since the date of the Original Commitment Letter, there shall not
have been any Circumstance (as defined in the Acquisition Agreement as in effect
on the date of the Original

 

D-4

--------------------------------------------------------------------------------


 

Commitment Letter) that have had, or would reasonably be expected to have,
individually or in the aggregate, a Target Material Adverse Effect and that are
continuing.  For purposes hereof, “Target Material Adverse Effect” means a
material adverse effect on (i) the financial condition, business, assets,
liabilities or results of operations of the Target and its Subsidiaries (as
defined in the Acquisition Agreement as in effect on the date of the Original
Commitment Letter), taken as a whole, or (ii) the ability of the Target and its
Subsidiaries to consummate the transactions contemplated by the Acquisition
Agreement, in each case, excluding any effect resulting from any Circumstance
(as defined in the Acquisition Agreement as in effect on the date of the
Original Commitment Letter) involving, resulting from, relating to or with
respect to (A) changes in GAAP (as defined in the Acquisition Agreement as in
effect on the date of the Original Commitment Letter) or any other accounting
requirements applicable to the industry in which the Target or any of its
Subsidiaries operates, (B) financial, securities, debt or financing markets or
general economic or political conditions, (C) the industry in which the Target
or any of its Subsidiaries operate, (D) changes in Applicable Law (as defined in
the Acquisition Agreement as in effect on the date of the Original Commitment
Letter) of general applicability to companies in the industry in which the
Target or any of its Subsidiaries operate, or any official interpretation
thereof by a Governmental Authority (as defined in the Acquisition Agreement as
in effect on the date of the Original Commitment Letter), (E) acts or
declarations of war or other armed hostilities, sabotage, terrorism (including
cyber-terrorism or cyber-attacks) or natural disasters or weather-related events
or conditions, (F) the execution and delivery of the Acquisition Agreement or
the announcement or consummation of the transactions contemplated by the
Acquisition Agreement or the identity of, or any facts or circumstances relating
to, the Borrower, including the impact thereof on the relationships, contractual
or otherwise, of the Target or any of its Subsidiaries with employees,
customers, suppliers or other Third Parties (as defined in the Acquisition
Agreement as in effect on the date of the Original Commitment Letter) by the
Acquisition Agreement, (G) any failure by the Target or any of its Subsidiaries
to meet any internal or published estimates, budgets, projections, forecasts or
predictions of financial performance for any period, including as a result of
any failure of the Target or any of its Subsidiaries to realize the anticipated
benefits of any business-related launch, initiative or roll-out (it being agreed
that the underlying cause of any such failure described in this clause (G),
unless expressly excluded by another clause of this definition, may be
considered in determining whether or not a Target Material Adverse Effect has
occurred), (H) any action taken (or omitted to be taken) at the written request,
or with the written consent, of the Lead Arrangers and the Borrower or Merger
Subsidiary, (I) the price and/or trading volume of the Target’s stock on NASDAQ
or any other market in which such securities are quoted for purchase and sale,
(J) any action taken by the Borrower, the Target, any of their respective
Subsidiaries or Affiliates (as defined in the Acquisition Agreement as in effect
on the date of the Original Commitment Letter), or any Wanda Group Party (as
defined in the Acquisition Agreement as in effect on the date of the Original
Commitment Letter) that is required, contemplated or permitted pursuant to the
Acquisition Agreement (including pursuant to Section 8.01 of the Acquisition
Agreement), including any actions required under the Acquisition Agreement to
obtain any approval or authorization under antitrust, competition, trade
regulation, or other Applicable Laws for the consummation of the Merger, or
(K) any litigation, action, suit, proceeding or investigation made or brought by
any of the stockholders of the Target (on their own behalf or on behalf of the
Target) that assert allegations of a breach of fiduciary duty relating to the
Acquisition Agreement, violations of securities laws in connection with the
Company Proxy Statement (as

 

D-5

--------------------------------------------------------------------------------


 

defined in the Acquisition Agreement as in effect on the date of the Original
Commitment Letter) or otherwise arising out of any of the transactions
contemplated by the Acquisition Agreement; provided, in the case of clauses (A),
(B), (C), (D) and (E), such Circumstances may be taken into account in
determining whether or not there has been a Target Material Adverse Effect to
the extent such Circumstance has a materially disproportionate adverse effect on
the Target and its Subsidiaries, taken as a whole, as compared to other
participants in the industry in which the Target and its Subsidiaries operate.

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMC ENTERTAINMENT INC.

 

SOLVENCY CERTIFICATE

 

[DATE]

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [  ] of the Credit
Agreement, dated as of [     ], among [          ] (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

 

I, the [     ] of the Borrower (after giving effect to the Transactions), in
that capacity only and not in my individual capacity (and without personal
liability), DO HEREBY CERTIFY on behalf of the Borrower that, as of the date
hereof, after giving effect to the consummation of the Transactions (including
the execution and delivery of the Acquisition Agreement and the Credit
Agreement, the making of the Loans and the use of proceeds of such Loans on the
date hereof):

 

1.             The fair value of the assets of the Borrower and its Subsidiaries
on a consolidated basis will exceed their consolidated debts and liabilities,
contingent or otherwise.

 

2.             The present fair saleable value of the property of the Borrower
and its Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, contingent or otherwise, as such debts and other liabilities become
absolute and matured.

 

3.             The Borrower and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

4.             The Borrower and its Subsidiaries on a consolidated basis will
not have incurred and do not intend to incur, or believe that they will incur,
any debts and liabilities, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).

 

5.             In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in
Section [  ] of the Credit Agreement (the “Financial Statements”) and (iii) made
such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
business of the Borrower and its Restricted Subsidiaries.

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

AMC Entertainment Inc.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-2

--------------------------------------------------------------------------------
